Title: To Alexander Hamilton from Timothy Taylor, 10 December 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Decr. 10th. 1799
          
          I have been Hond. with your favours of the 29th Novr. & the 2nd Inst with its inclosures, which was Immediately forwarded to Doctr. Orton—
          John Williams the deserter mentioned in my letter of the 25th has been apprehended and is confined in Goal; I expect to send him with a number of recruits under the Command of a Sergeant to the Regiment this Week—
          As Major Huntington had never done any Military duty since his appointment; upon reciving the General Orders of the 12th of October, I directed him to Join the Regiment by the 10th of Novr. but am informed that the Orders have not been complyed with; I am also informed, (but not officially,) that he has resigned; I should esteem it a favour if you would give me information upon the subject; also wheather Sergeants of education and merit would be considered as propper candidates to be recommended for the appointment of Cadets—
          With the Greatest Respect I have the Honor to be your Obed Servt.
          
            Timo. Taylor
          
          Honble. A Hamilton Esqr.
        